Title: From Alexander Hamilton to Otho H. Williams, 6 December 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentDecember 6. 1791.
Sir

It is understood that a brig called the Dove formerly of Glocester in Massachusetts and commanded by Josiah Parsons has been sold in Europe, under circumstances that give rise to some apprehensions in regard to the misuse of her certificate of registry. I wish to be informed, if it has been returned to your office and when.
I am, Sir,  Your obedt. servant

Alex Hamilton
Otho H. Williams Esq. Collector Baltimore.

